Exhibit 10.30 FX rate QUALYTEXTIL SA - Reconciliation of Brazilian GAAP to US GAAP 1.71288 (h) Statement of Profit and Loss for the three months ended April 30, 2008 (unaudited) Brazilian GAAP Reclass- As Translated Adjustments US GAAP per internal Notes ifications reclassified to USD Notes in USD in USD report in BRL in BRL Gross Income Gross sales 4,796,174 4,796,174 Cancellation and taxes on sales (1,430,329 ) (1,430,329 ) Net sales 3,365,845 0 3,365,845 $ 1,965,020 $ 0 $ 1,965,020 Cost of sales 1,664,812 1,664,812 971,159 (f) (215,622 ) 755,537 Gross profit 1,701,033 0 1,701,033 993,861 215,622 1,209,483 Operating expenses (income): Expenses 1,609,666 1,609,666 935,733 (e) (116,087 ) 819,646 Net financial 165,257 (a ) (327,154 ) (161,897 ) (94,149 ) (c ) 94,149 0 Depreciation 34,591 34,591 20,255 20,255 Other (income) expense (15,881 ) (15,881 ) (9,403 ) (9,403 ) Operating result (108,481 ) 343,035 234,554 141,425 237,560 378,985 Interest expense (a ) (352,317 ) (352,317 ) (206,440 ) (206,440 ) Interest income (a ) 25,163 25,163 14,744 14,744 Non operating other income / expense (6,301 ) (6,301 ) (3,710 ) (b) 47,944 44,234 Profit (loss) for the period/year before incometax and social contribution (114,782 ) 15,881 (98,901 ) (53,981 ) 285,504 231,523 Provision for income tax and social contribution (27,642 ) (27,642 ) (17,453 ) (g) 52,760 35,307 Profit (loss) for the period (87,140 ) 15,881 (71,259 ) $ (36,528 ) $ 232,744 $ 196,216 Exhibit NOTES TO: QUALYTEXTIL SA - Reconciliation of Brazilian GAAP to US GAAP Three months ended April 30, 2008 (a) Reclassify interest expense and interest income out of "net financial" (b) Capital reserve reversal recognized as income (b) 47,944 (c)Reclassify a government VAT tax incentive as a reduction of cost of goods sold (c ) 94,149 (d) Not used (e) Net adjustment to administrative expenses Legal fees not accrued under Brazilian GAAP - difference in opening and ending accruals (1,348 ) Management compensation not accrued under Brazilian GAAP - charge to earlier period (107,266 ) Outsourcing sales contractor invoices recorded one month in arrears - difference in opening and ending accruals 15,457 Outsourcing labor contractor invoices recorded one month in arrears - reverse beginning accrual (22,930 ) (e) Net adjustment to administrative expenses (e) (116,087 ) (f)Net adjustment to cost of goods sold inventory reserve not recorded under Brazilian GAAP - charged to earlier periods (73,367 ) reclassify a government VAT tax incentive (ICMS) as a reduction of cost of goods sold (c ) (94,149 ) Outsourcing labor contractor invoices recorded one month in arrears - reverse beginningaccrual (48,106 ) (f)Net adjustment to cost of goods sold (f) (215,622 ) (g)Income tax accrual to adjust to US GAAP income (g) 52,760 (h)The three month statement of profit and loss has been derived from the internally generated monthly financial statements. These financial statements have been translated using the rate applicable to each month. The exchange rate of $1.71288 represents a weighted average of the monthly rates used.
